           Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 1 of 23




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 GWINNETT COUNTY, GEORGIA;
 CITY OF BROOKHAVEN, GEORGIA,
 and UNIFIED GOVERNMENT OF
 ATHENS-CLARK COUNTY,
 GEORGIA, on behalf of themselves            CIVIL NO.
 and all others similarly situated,          __________________________

                Plaintiffs,

 v.

 NETFLIX, INC., HULU, LLC, DISNEY
 DTC LLC, DIRECTV, LLC, DISH
 NETWORK CORP., and DISH
 NETWORK L.L.C.,

                Defendants.

                               NOTICE OF REMOVAL

      Defendant DIRECTV, LLC (“DIRECTV”), hereby removes the above-

captioned action from the Gwinnett County Superior Court to the United States

District Court for the Northern District of Georgia under 28 U.S.C. §§ 1332(a),

1332(d), 1367, 1441, 1446, and 1453.

I.    JURISDICTION

      1.       This Court has original subject matter jurisdiction over this action

under the Class Action Fairness Act of 2005 (“CAFA”) because: (1) Plaintiffs
           Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 2 of 23




purport to assert this action on behalf of more than one hundred putative class

members; (2) there is minimal diversity between the parties, such that at least

one Plaintiff and one Defendant are citizens of different states; and (3) the

aggregate amount in controversy exceeds $5,000,000. See 28 U.S.C. § 1332(d). This

Court also has original subject matter jurisdiction over this action under 28

U.S.C. § 1332(a) because: (1) there is complete diversity among the parties, and

(2) the claims against each defendant exceed the $75,000 amount in controversy

requirement, exclusive of interest and costs. Removal is proper under 28 U.S.C.

§§ 1441, 1446, and 1453.

II.   BACKGROUND AND SUMMARY OF THE COMPLAINT

      2.       On or about November 23, 2020, Plaintiffs commenced this action

(the “Action”) by filing a petition for declaratory judgment and other relief

captioned GWINNETT COUNTY, GEORGIA, CITY OF BROOKHAVEN,

GEORGIA, and UNIFIED GOVERNMENT OF ATHENS-CLARKE COUNTY,

GEORGIA, on behalf of themselves and all others similarly situated (each a

“Plaintiff,” and collectively, “Plaintiffs”), v. NETFLIX INC., HULU, LLC,

DISNEY DTC LLC, DIRECTV, LLC, DISH NETWORK CORP., and DISH

NETWORK L.L.C. (each a “Defendant,” and collectively, “Defendants”), Case




                                         -2-
           Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 3 of 23




No. 20-A-07909-10, in Gwinnett County Superior Court. See Compl., Ex. A (the

“State Court Class Action”).

      3.       In the State Court Class Action, Plaintiffs allege that under the

Georgia Consumer Choice for Television Act (the “Act”), Defendants have been,

and are now, video service providers and therefore are subject to the Act but

have failed to comply with the Act’s requirements. See Compl., Ex. A, at 1-3, ¶¶

1-6. Specifically, Plaintiffs assert that Defendants have failed to apply for a

franchise or pay franchise fees as required by the Act. See Compl., Ex. A, at 3, ¶ 6.

Based on these allegations, Plaintiffs assert the following causes of action:

      (1)      Declaratory Judgment, Injunctive Relief, and an Accounting;

      (2)      Unjust Enrichment; and

      (3)      Unpaid Fees, Interest, and Penalties. See Compl., Ex. A, at 24, ¶¶ A-

               F, id. at 26, ¶¶ A-E, id. at 27, ¶¶ A-C.

      4.       Plaintiffs purport to assert these claims under O.C.G.A. § 9-11-23

“on behalf of themselves and all other Georgia affected local governing

authorities that collect franchise fees, and in which Defendants have provided or

continue to provide video services,” defining “local governing authorities” with

reference to Georgia law as “any municipal governing authority when any part

of such municipality is located within the service area and any county governing

                                            -3-
           Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 4 of 23




authority when any part of the unincorporated area of such county is located

within the service area.” Compl., Ex. A, at 2, 7, ¶¶ 3, 7, 20. Plaintiffs’ proposed

class includes over 100 Georgia local governments. See infra ¶ 14.

      5.       Plaintiffs seek the above-mentioned monetary damages, injunctive

relief, and declaratory relief on behalf of themselves and other proposed class

members. See Compl., Ex. A, at 7, ¶ 20. Plaintiffs seek a judgment against

Defendants for “the franchise fees, interest, and penalty due each class member

from Defendants[.]” Compl., Ex. A, at 27, ¶ A.

      6.       Plaintiffs also request an injunction preventing Defendants from

providing services for a fee unless Defendants pay such franchise fees. See

Compl., Ex. A, at 25, ¶ D.

      7.       On December 2, 2020, Plaintiffs served a copy of the Summons and

Petition for Declaratory Judgment and Other Relief with Exhibits A-S on

DIRECTV. See State Court Record, Ex. A at p. 212, Affidavit of Service on

DIRECTV, LLC.

      8.       DIRECTV has not yet responded to the Complaint in the State Court

Class Action. On December 17, 2020, Plaintiffs and DIRECTV entered into a

stipulation extending the time for DIRECTV to move, plead, or otherwise

respond to the Complaint through and including February 3, 2021. See State

                                          -4-
            Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 5 of 23




Court Record, Ex. A at pp. 233-35, Stipulation Extending Time to Respond to

Complaint.

III.   NO ADMISSION

       9.       For the sole and limited purpose of establishing the basis of this

Court’s jurisdiction over this action, DIRECTV assumes as true Plaintiffs’

allegations in the Complaint, but DIRECTV denies any liability in this case, both

as to Plaintiffs’ individual claims and as to the proposed class members’ claims.

In alleging the amount in controversy and other matters in this removal

pleading, DIRECTV does not concede any liability, damages, or any other claims

or defenses. DIRECTV is only stating what the stakes of litigation could be under

Plaintiffs’ allegations. “[T]he plaintiffs’ likelihood of success on the merits is

largely irrelevant to the court’s jurisdiction because the pertinent question is

what is in controversy in the case, not how much the plaintiffs are ultimately

likely to recover.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir.

2010) (quoting Amoche v. Guarantee Trust Life Ins. Co., 556 F.3d 41, 51 (1st Cir.

2009)).

IV.    THIS COURT IS THE PROPER VENUE




                                           -5-
        Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 6 of 23




      10.    Venue is proper in this Court under 28 U.S.C. § 1441(a) because the

removed State Court Class Action was filed in the Gwinnett County Superior

Court, a court within the Northern District of Georgia.

V.    THIS COURT HAS JURISDICTION UNDER CAFA

      11.    CAFA vests federal district courts with original jurisdiction over a

putative “class action” that meets certain jurisdictional requirements. CAFA

defines the term “class action” as “any civil action filed under rule 23 of the

Federal Rules of Civil Procedure or similar State statute or rule of judicial

procedure authorizing an action to be brought by 1 or more representative

persons as a class action.” 28 U.S.C. § 1332(d)(1)(B). The State Court Class Action

qualifies as a putative “class action” because Plaintiffs bring this action under

O.C.G.A. § 9-11-23 (see Compl., Ex. A, at 7, ¶ 20), which sets forth Georgia’s class

action procedure and is analogous to Federal Rule of Civil Procedure Rule 23.

Bowden v. Med. Ctr., Inc., 309 Ga. 188, 193 n.5, 845 S.E.2d 555, 560 n.5 (2020) (“We

note that [m]any provisions of [O.C.G.A.] § 9-11-23 were borrowed from Federal

Rule of Civil Procedure 23, and for this reason, when Georgia courts interpret

and apply [O.C.G.A.] § 9-11-23, they commonly look to decisions of the federal




                                         -6-
         Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 7 of 23




courts interpreting and applying Rule 23.” (first alteration in original) (citations

omitted) (internal quotation marks omitted)).

       12.    Removal of a putative class action under CAFA is proper if: 1) there

are at least 100 members in the proposed class; 2) there is minimal diversity

between the parties, such that at least one class member is a citizen of a state

different from the state of any defendant; and 3) the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest and costs. See 28 U.S.C.

§ 1332(d)(2). Because all three requirements are satisfied in this case, removal

under CAFA is appropriate.

       A.     Plaintiffs assert the State Court Class Action on behalf of more
              than 100 proposed class members.

       13.    Plaintiffs purport to represent a class of all Georgia “local governing

authorities” that collect franchise fees pursuant to the Act, and which have

residents that subscribe to DIRECTV or other Defendants’ services. See Compl.,

Ex. A, at 3, 7, ¶¶ 7, 20.

       14.    Plaintiffs acknowledge in the Complaint that “[t]he proposed class

includes over 40 Georgia local governments.” See id. at 7, ¶ 21. In fact, the total

number of Georgia “local governing authorities” that collect franchise fees is well




                                         -7-
          Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 8 of 23




over 100 according to the Georgia Secretary of State’s website. 1 See O.C.G.A. § 36-

76-6(a)(2). Defendants provide services in over 100 of these jurisdictions.

        15.   Thus, there are more than 100 proposed class members.

        B.    There is minimal diversity among Plaintiffs and Defendants.

        16.   CAFA requires only that “any member of a class of plaintiffs is a

citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). For

CAFA purposes, limited liability companies are “unincorporated associations”

under 28 U.S.C. § 1332(d)(10), and their citizenship is determined as if they are

corporations. Vodenichar v. Halcon Energy Properties, Inc., 733 F.3d 497, 504 n.2 (3d

Cir. 2013) (“Under CAFA, suits brought by unincorporated associations [are]

treated like suits by corporations in that the citizenship of the association for

diversity purposes is determined by the entities’ principal place of business and

not by the citizenship of its members.” (alteration in original) (citations omitted)

(internal quotation marks omitted)).

        17.   Plaintiffs are citizens of Georgia. Plaintiffs allege that they are “local

governing authorities” and are “political subdivision[s] of the state of Georgia.”

See Compl., Ex. A, at 4, ¶¶ 8-10. “A public entity or political subdivision of a

state, unless simply an ‘arm or alter ego of the State,’ . . . is a citizen of the state


1   https://sos.ga.gov/Corporations/acrobat/VideoFranchise/VIDEOFRANRESOL.pdf
                                            -8-
        Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 9 of 23




for diversity purposes.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 412 (11th

Cir. 1999) (quoting Moor v. Alameda Cty., 411 U.S. 693, 717-18 (1973)). Under

Georgia law, cities and counties are not merely arms or alter egos of the State.

O.C.G.A. § 36-1-3 (“Every county is a body corporate, with power to sue or be

sued in any court.”); O.C.G.A. § 36-30-1 (providing that “city,” “town,”

“municipality,” and “village” are synonymous and are all municipal

corporations). For purposes of determining CAFA jurisdiction, Plaintiffs are all

citizens of the State of Georgia.

      18.    At the time of the filing of the Complaint and at all times since,

DIRECTV, LLC, was and is a limited liability company formed under the laws of

the State of California with its principal place of business in California.

DIRECTV, LLC, is therefore a citizen of California for CAFA purposes. 28 U.S.C.

§ 1332(d)(10); Vodenichar, 733 F.3d at 504 n.2. DIRECTV, LLC, is not a citizen of

Georgia.

      19.    At the time of the filing of the Complaint and at all times since,

Netflix was and is a corporation formed under the laws of the State of Delaware

with its principal place of business located in California. Netflix is therefore a

citizen of Delaware and California for purposes of determining CAFA

jurisdiction. 28 U.S.C. § 1332(c)(1) (providing that for purposes of section 1332, “a

                                         -9-
       Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 10 of 23




corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its

principal place of business”). Netflix is not a citizen of Georgia.

      20.    Hulu, LLC, is a limited liability company formed under the laws of

the State of Delaware with its principal place of business in California. Hulu,

LLC, is therefore a citizen of Delaware and California for CAFA purposes. 28

U.S.C. § 1332(d)(10); Vodenichar, 733 F.3d at 504 n.2. Hulu, LLC, is not a citizen of

Georgia.

      21.    At the time of the filing of the Complaint and at all times since,

Disney DTC LLC was and is a limited liability company formed under the laws

of the State of Delaware with its principal place of business in California. Disney

DTC LLC is therefore a citizen of Delaware and California for CAFA purposes.

28 U.S.C. § 1332(d)(10); Vodenichar, 733 F.3d at 504 n.2. Disney DTC LLC is not a

citizen of Georgia.

      22.    At the time of the filing of the Complaint and at all times since,

DISH Network Corporation was and is a corporation formed under the laws of

the State of Nevada with its principal place of business located in Colorado.

DISH Network Corporation is therefore a citizen of Nevada and Colorado for




                                         -10-
        Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 11 of 23




purposes of determining CAFA jurisdiction. 28 U.S.C. § 1332(c)(1). DISH

Network Corporation is not a citizen of Georgia.

      23.    At the time of the filing of the Complaint and at all times since,

DISH Network L.L.C. was and is a limited liability company formed under the

laws of the State of Colorado with its principal place of business in Colorado.

DISH Network L.L.C. is therefore a citizen of Colorado for CAFA purposes. 28

U.S.C. § 1332(d)(10); Vodenichar, 733 F.3d at 504 n.2. DISH Network L.L.C. is not a

citizen of Georgia.

      24.    Because there is complete diversity among Plaintiffs and Defendants

under the modified CAFA citizenship analysis, CAFA’s minimal diversity

requirement is satisfied. See U.S.C. § 1332(d)(2).

      25.    Neither the “local controversy” nor the “home-state controversy”

exception applies here. See 28 U.S.C. §§ 1332(d)(4)(A), 1332(d)(4)(B).

      26.    The local controversy exception only applies if, at a minimum, the

case involves at least one in-state defendant from whom significant relief is

sought. 28 U.S.C. § 1332(d)(4)(A)(i)(II). None of the defendants is a citizen of

Georgia, so the local controversy does not apply.

      27.    For the home state exception to apply, all primary defendants must

be citizens of the state in which the case is filed. 28 U.S.C.§ 1332(d)(4)(B). Again,

                                         -11-
        Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 12 of 23




none of the defendants is a citizen of Georgia, so the home state exception does

not apply either.

      C.        The amount in controversy exceeds $5,000,000.

      28.       An action is removable under CAFA when “the amount in

controversy exceeds the sum or value of $5,000,000 . . . .” 28 U.S.C. § 1332(d)(2).

To determine whether the amount in controversy exceeds the sum or value of

$5,000,000, “the claims of the individual class members shall be aggregated . . . .”

Id. § 1332(d)(6).

      29.       Under CAFA, the amount in controversy requirement is satisfied as

long as the claims of all plaintiffs against all defendants exceed $5 million. See

Pretka, 608 F.3d at 772.

      30.       Assuming the truth of the allegations in the Complaint, there is

more than $5,000,000 in controversy, as required for removal under 28 U.S.C.

§ 1332(d)(2).

      31.       Based on Defendant Netflix’s review of its corporate records, Netflix

has earned over $103 million in gross revenues (as defined by the Act) from

subscribers within the jurisdiction of Plaintiff Gwinnett County from 2015-2020.

According to the Georgia Secretary of State’s website, Plaintiff Gwinnett County




                                          -12-
         Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 13 of 23




charged a 5% franchise fee during this period. 2 O.C.G.A. § 36-76-6(a)(2) (“Each

affected local governing authority or its authorized designee shall provide

written notice to the Secretary of State and each applicant for or holder of a state

franchise with a service area located within that affected local governing

authority’s jurisdiction of the franchise fee rate that applies to the applicant for or

holder of such state franchise.”). Thus, Plaintiff Gwinnett County seeks

$5,150,000 ($103,000,000 x 5% = $5,150,000) in back franchise fees from Defendant

Netflix alone. The aggregate claims of all Plaintiffs against all Defendants

therefore exceed $5 million.

        32.   Removal of this action is proper under 28 U.S.C. § 1441, 1446, and

1453 because the requirements for CAFA jurisdiction under § 1332(d) are

satisfied by the claims against Netflix alone.

V.      THIS COURT HAS DIVERSITY JURISDICTION UNDER 28 U.S.C.
        § 1332(A)

        A.    There is complete diversity among the parties.

        33.   Plaintiffs are citizens of the State of Georgia. See supra ¶ 17.

        34.   DIRECTV, LLC’s sole member is DIRECTV Holdings LLC, a

Delaware limited liability company with its principal place of business in



2   https://sos.ga.gov/Corporations/acrobat/VideoFranchise/VIDEOFRANRESOL.pdf
                                          -13-
       Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 14 of 23




California. DIRECTV Holdings LLC’s sole member is The DIRECTV Group, Inc.,

a Delaware corporation with its principal place of business in California.

DIRECTV, LLC, is therefore a citizen of Delaware and California for purposes of

determining diversity jurisdiction. Rolling Green MHP, LP v. Comcast SCH

Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir. 2004) (holding that for diversity

jurisdiction, a limited liability company is a citizen of any state in which a

member of the company is a citizen); 28 U.S.C. § 1332(c)(1). DIRECTV, LLC, is

not a citizen of Georgia.

      35.    Hulu, LLC, has three members. One member is Fox-Hulu Holdings,

Inc., a corporation organized under the laws of Delaware that is a citizen of

Delaware and California. Its second member is ABC Enterprises Acquisition,

LLC, a limited liability company organized under the laws of Delaware whose

sole member is a citizen of Delaware and California. Its final member is NBCU

New Site Holdings, LLC, a limited liability company organized under the laws of

Delaware whose members are citizens of Delaware and Pennsylvania. Hulu,

LLC, is therefore a citizen of Delaware, California, and Pennsylvania for

purposes of determining diversity jurisdiction. Rolling Green MHP, 374 F.3d at

1022; 28 U.S.C. § 1332(c)(1). Hulu, LLC, is not a citizen of Georgia.




                                         -14-
       Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 15 of 23




      36.    Disney DTC LLC’s sole member is Disney Streaming Services LLC, a

Delaware limited liability company with its principal place of business in

California. Disney Streaming Services LLC’s sole member is Disney Enterprises,

Inc., a Delaware corporation with a principal place of business in California.

Disney DTC LLC is therefore a citizen of Delaware and California for purposes

of determining diversity jurisdiction. Rolling Green MHP, 374 F.3d at 1022; 28

U.S.C. § 1332(c)(1). Disney DTC LLC is not a citizen of Georgia.

      37.    DISH Network L.L.C.’s sole member is DISH DBS Corporation,

which is incorporated under the laws of the State of Colorado and has its

principal place of business in Colorado. DISH Network L.L.C. is therefore a

citizen of Colorado for purposes of determining diversity jurisdiction. Rolling

Green MHP, 374 F.3d at 1022; 28 U.S.C. § 1332(c)(1). DISH Network L.L.C. is not a

citizen of Georgia.

      38.    For general diversity jurisdiction purposes, the citizenship of Netflix

and DISH Network Corporation is evaluated the same way as their citizenship

for CAFA jurisdiction. See supra, at ¶¶ 19, 22. Neither Netflix nor DISH Network

Corporation is a citizen of Georgia.

      39.    Because every Plaintiff is a citizen of Georgia and no Defendant is a

citizen of Georgia, complete diversity is satisfied. 28 U.S.C. § 1332(a).

                                         -15-
        Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 16 of 23




      B.     The amount in controversy between each Defendant and at least
             one Plaintiff exceeds $75,000, and supplemental jurisdiction exists
             for the claims of any other Plaintiffs.

      40.    As there is complete diversity among the parties, this Court has

original jurisdiction as long as the amount in controversy exceeds $75,000,

exclusive of interest and costs. 28 U.S.C. § 1332(a).

      41.    Where, as here, the Complaint does not specify a particular amount

in controversy, the Eleventh Circuit had held “the removing defendant must

prove by a preponderance of the evidence that the amount in controversy

exceeds the jurisdictional requirement.” Pretka, 608 F.3d at 752. Where a

defendant removes a civil action to federal court and its notice of removal

includes a good faith, plausible allegation that the amount in controversy

exceeds the jurisdictional threshold, the “allegation should be accepted when not

contested by the plaintiff or questioned by the court.” Dart Cherokee Basin

Operating Co., LLC v. Owens, 574 U.S. 81, 87-88 (2014); see also Pretka, 608 F.3d at

754 (“If the jurisdictional amount is not facially apparent from the complaint, the

court should look to the notice of removal and may require evidence relevant to

the amount in controversy at the time the case was removed.” (emphasis added)

(citation omitted)).




                                         -16-
       Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 17 of 23




      42.    Each defendant satisfies the $75,000 amount in controversy

requirement as to at least one named Plaintiff.

      43.    Plaintiffs seek, among other things, “franchise fees . . . due each class

member from Defendants” from “July 1, 2007 and for the duration of this

litigation.” Compl., Ex. A, at 27, ¶¶ 91, A.

      44.    Plaintiff Gwinnett County is seeking at least $5 million in back

franchise fees from Netflix, which exceeds the $75,000 amount in controversy

requirement. See supra ¶ 31.

      45.    Based on DIRECTV’s review of its corporate records, DIRECTV has

earned over $20 million in gross revenues (as defined by the Act) from

subscribers within the jurisdiction of Plaintiff Gwinnett County in 2019. Plaintiff

Gwinnett County is thus seeking at least $1 million in back franchise fees from

DIRECTV. This amount exceeds the $75,000 amount in controversy requirement. 3

      46.    Based on DISH’s review of its corporate records, DISH has earned

over $30 million in gross revenues (as defined by the Act) from subscribers



3Although DIRECTV does not break down its total revenue between streaming
and satellite services, DIRECTV has estimated revenue attributable to streaming
versus satellite services in 2019. Even if streaming services constituted only 10%
of DIRECTV’s total revenue in Gwinnett County in 2019 (an extremely
conservative assumption), however, that would put far more than $75,000 of
disputed franchise fees at issue.
                                         -17-
        Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 18 of 23




within the jurisdiction of Plaintiff Gwinnett County from 2007-2020. Plaintiff

Gwinnett County is thus seeking at least $1.5 million in back franchise fees from

DISH. This amount exceeds the $75,000 amount in controversy requirement.

      47.    Based on Hulu’s review of its corporate records, Hulu has earned

over $20 million in gross revenues (as defined by the Act) from subscribers

within the jurisdiction of Plaintiff Gwinnett County from 2015-2020. Plaintiff

Gwinnett County is thus seeking at least $1 million in back franchise fees from

Hulu. This amount exceeds the $75,000 amount in controversy requirement.

      48.    Based on Disney’s review of its corporate records, Disney has earned

over $2 million in gross revenues (as defined by the Act) from subscribers within

the jurisdiction of Plaintiff Gwinnett County from 2015-2020. Plaintiff Gwinnett

County is thus seeking at least $100,000 in back franchise fees from Disney. This

amount exceeds the $75,000 amount in controversy requirement.

      49.    “When there are multiple plaintiffs in an action, as there are here,

federal subject matter jurisdiction exists over all the plaintiffs’ claims arising

from the same case or controversy if just one plaintiff meets the jurisdictional

amount.” Hickerson v. Enter. Leasing Co. of Georgia, LLC, 818 F. App’x 880, 883

(11th Cir. 2020) (citing Exxon Mobil v. Allapattah Servs., Inc., 545 U.S. 546, 549

(2005)); 28 U.S.C. § 1367.

                                          -18-
        Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 19 of 23




       50.    Claims are part of the same case or controversy when they “arise out

of a common nucleus of operative facts,” meaning they “arise from the same

facts, [and] involve similar occurrences, witnesses or evidence.” PTA-FLA, Inc. v.

ZTE USA, Inc., 844 F.3d 1299, 1310 (11th Cir. 2016) (citations omitted).

       51.    Here, each Plaintiff alleges that Defendants “transmit video

programming . . . through wireline facilities located at least in part in Georgia’s

public rights-of-way,” constituting “video service” under the Act. Compl., Ex. A,

at 3, ¶ 5; O.C.G.A. § 36-76-2(16) (defining “video service”). Each Plaintiff also

alleges that “[d]espite the requirements of the Television Act, Defendants have

not applied for a franchise or paid franchise fees.” Compl., Ex. A, at 3, ¶ 6;

O.C.G.A. §§ 36-76-4 (application requirement), 36-76-6 (franchise fee payment

requirement). There is thus a “common nucleus of operative fact” between the

claims of remaining Plaintiffs on these issues, and the court can exercise

supplemental jurisdiction over them.

       52.    Removal of this action is proper under 28 U.S.C. § 1441 because the

requirements for general diversity jurisdiction under § 1332(a) are satisfied for

each Defendant and supplemental jurisdiction may be exercised over the claims

of all other Plaintiffs.




                                         -19-
        Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 20 of 23




VII. DIRECTV HAS COMPLIED WITH ALL THE PREREQUISITES FOR
     REMOVAL

      53.    This Notice of Removal is timely because it was filed within 30 days

of service. 28 U.S.C. § 1446(b). DIRECTV was served with the Summons and

Complaint on December 2, 2020. See Ex. A.

      54.    As required by 28 U.S.C. § 1446(b)(2)(A), DIRECTV has conferred

with each other Defendant, and each other Defendant has consented to the

removal of this action. The other Defendants’ written consents are attached as

Exhibit B.

      55.    Under 28 U.S.C. § 1446(a), attached hereto and marked as Exhibit A

is a true and correct copy of all process, pleadings, orders, and other documents

on file in the state court, and a copy of the state court docket sheet. See State

Court Record, Ex. A. DIRECTV has not filed an answer or other response to the

Complaint in the Gwinnett Superior Court before removal and is not aware of

any currently pending motions in that court.

      56.    Under 28 U.S.C. § 1446(d), promptly upon filing of this Notice of

Removal, copies hereof will be sent to Plaintiffs’ counsel and filed with the Clerk

of the Court in the state court action. DIRECTV will also file a Notice of Filing




                                         -20-
       Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 21 of 23




this Notice of Removal with the Clerk of the Court in the state court action and

proof of service on all adverse parties.

      57.    DIRECTV reserves the right to amend or supplement this Notice of

Removal and reserves all rights and defenses, including those available under

Federal Rule of Civil Procedure Rule 12.

      WHEREFORE, DIRECTV removes the State Court Class Action from the

Gwinnett County Superior Court to the United States District Court for the

Northern District of Georgia.

      Respectfully submitted, this 4th day of January, 2021

                                              /s/John P. Jett
KILPATRICK TOWNSEND                           Henry Walker
    & STOCKTON LLP                            Georgia Bar No. 732254
1100 Peachtree Street, Suite 2800             John P. Jett
Atlanta, Georgia 30309                        Georgia Bar No. 827033
(404) 815-6500                                Ava J. Conger
(404) 815-6555 (facsimile)                    Georgia Bar No. 676247
hwalker@kilpatricktownsend.com
jjett@kilpatricktownsend.com
aconger@kilpatricktownsend.com                Counsel for Defendant DIRECTV, LLC




                                           -21-
       Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 22 of 23




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 4, 2021, I served a true and correct copy of

the foregoing on counsel for Plaintiffs Gwinnett County, Georgia, City of

Brookhaven, Georgia, and Unified Government of Athens-Clark County, Georgia,

by U.S. Mail delivery, postage prepaid, and electronic mail delivery, to the

following address:

Timothy Rigsbee                               Steven M. Berezney
Robert L. Ashe III                            Garrett R. Broshuis
Jennifer L. Peterson                          KOREIN TILLERY, LLC
BONDURANT MIXSON & ELMORE, LLP                505 N. 7th Street, Suite 3600
1201 West Peachtree Street, NW                St. Louis, MO 63101
Suite 3900                                    sberezney@koreintillery.com
Atlanta, GA 30309                             gbroshuis@koreintillery.com
rigsbee@bmelaw.com
ashe@bmelaw.com
peterson@bmelaw.com

Stephen T. LaBriola                           Victor Jih
Fellows LaBriola LLP                          WILSON SONSINI GOODRICH &
225 Peachtree Street, NE                      ROSATI
Suite 2300 South Tower                        Professional Corporation
Atlanta, Georgia 30303                        633 West Fifth Street, Suite 1550
slabriola@fellab.com                          Los Angeles, CA 90071-1650
                                              vjih@wsgr.com

William J. Holley, II                         Pantelis Michalopoulos
Scott E. Zweigel                              Jared R. Butcher
John H. Elliott                               STEPTOE & JOHNSON LLP
303 Peachtree Street, NE, Suite 3600          1330 Connecticut Avenue, NW
Atlanta, Georgia 30308                        Washington, DC 20036
wjh@phrd.com                                  pmichalopoulos@steptoe.com
sez@phrd.com                                  jbutcher@steptoe.com
                                       -22-
       Case 1:21-cv-00021-MLB Document 1 Filed 01/04/21 Page 23 of 23




jell@phrd.com

Michael S. French                               Jean A. Pawlow
Tiffany N. Watkins                              LATHAM & WATKINS LLP
WARGO & FRENCH, LLP                             555 Eleventh Street, N.W., Suite 1000
999 Peachtree Street, N.E., 26th Floor          Washington, D.C. 20004
Atlanta, GA 30309                               jean.pawlow@lw.com
mfrench@wargofrench.com
twatkins@wargofrench.com

Mary Rose Alexander
Robert C. Collins III
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
mary.rose.alexander@lw.com
robert.collins@lw.com



Date: January 4, 2021

                                            /s/John P. Jett
KILPATRICK TOWNSEND                         John P. Jett
   & STOCKTON LLP                           Georgia Bar No. 827033
1100 Peachtree Street, Suite 2800
Atlanta, Georgia 30309
Phone: (404) 815-6020
Fax: (404) 541-3174
jjett@kilpatricktownsend.com                Counsel for Defendant DIRECTV, LLC




                                         -23-
